Citation Nr: 0940081	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service connected granulomatous disease of the right 
upper lobe with chronic obstructive pulmonary disease and 
history of asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active service from April 1948 to April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent supplemental statement of the case (SSOC) in 
this appeal was issued in January 2008.  Since then 
additional evidence was submitted by the Veteran.

In July 2008 the Veteran underwent a VA respiratory 
examination.  Additional private medical records from April 
2008, November 2008, and February 2009 have also been 
submitted.

There is no indication that the additional evidence submitted 
by the Veteran was ever considered by the RO or, if so, that 
a new SSOC was issued to the Veteran.  A new SSOC must be 
issued when additional evidence is received at the RO prior 
to the transfer of an appeal to the Board. 38 C.F.R. § 
19.37(a) (2009).  The Board cannot consider this evidence in 
the first instance. 



Accordingly, the case is REMANDED for the following action:

Review the record with consideration of 
the additional evidence received since 
the last SSOC.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the Veteran 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


